DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-2, 4-8, 10, and 12-21 are allowed.
	Edge et al. (US 20150365790) teaches a wireless backhaul connection with a communication network at a positioning beacon. Scheduling information for a positioning reference signal (PRS) is received from the communication network over the wireless backhaul connection at the positioning beacon. The PRS is transmitted according to the scheduling information from the positioning beacon. A secure internet protocol (IP) connection is established to a security Gateway (SeGW) in the communication network using the wireless backhaul connection to a packet data network gateway.
Masterson et al. (US 20190124466) teaches directed toward generating geographically-driven group communications utilizing location information for user client devices corresponding to users, one or more geographical regions, and one or more rules, where each rule identifies a geographical region to which the rule applies, a group condition that applies to users to which the rule applies, and defines a communication and a payload to be sent when the user client devices of a group of users who match the group condition are located within the geographical region.
Fischer et al. (US 20140176366) teaches a method involves sending the OTDOA assistance information to a mobile station (MS). The OTDOA assistance information is provided with positioning reference signal (PRS) assistance information including antenna switching assistance information for one cell in a subset of cells served by the server. The information is configured to indicate whether physical transmitting antenna element switching occurs between PRS positioning occasions for the corresponding cell
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “ transmitting a network access signal indicative of a geographical location of said beacon device to a network control device; generating position reference signal configuration information and transmitting said position reference signal 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641